Citation Nr: 0610257	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  00-14 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for a scar on the 
posterior left knee, residual of a shell fragment wound, with 
retained foreign body.

2.  Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for residuals of 
shell fragment wounds to the left lower leg, Muscle Group XI 
and Muscle Group XII, with retained foreign bodies, and to 
soft tissue of the left ankle and left hind foot.

3.  Whether a rating decision in March 1996, which did not 
assign July 3, 1970, the date of the veteran's original claim 
for disability compensation, as the effective date for a 
grant of service connection for damage to the nerves of the 
right lower extremity, characterized as mononeuropathy of the 
right peroneal nerve and the right posterior tibial nerve, 
residuals of shell fragment wounds, involved clear and 
unmistakable error.

4.  Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for damage to the 
nerves of the right lower extremity, characterized as 
mononeuropathy of the right peroneal nerve and the right 
posterior tibial nerve, residuals of shell fragment wounds, 
to include whether a rating decision in March 1996, which did 
not assign July 3, 1970, the date of the veteran's original 
claim for disability compensation, as the effective date for 
a grant of service connection for incomplete paralysis of the 
common peroneal nerve of the right lower extremity, involved 
clear and unmistakable error.

5.  Entitlement to a separate evaluation for disability of 
the right ankle as a residual of shell fragment wounds.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to July 2, 1970, with service in the 
Republic of Vietnam.  He was awarded the Combat Infantryman 
Badge and the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 2000 and in September 2002 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2004, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
July 2005.

One issue certified on appeal to the Board and listed on a 
supplemental statement of the case furnished to the veteran 
in March 2005 by the RO is "Whether the rating decision of 
March 8, 1996, was proper in assigning the effective date of 
February 13, 1995 for service connection for right peroneal 
nerve damage."  A rating decision in September 2002 found 
that the rating decision in March 1996 did not involve clear 
and unmistakable error by assigning February 13, 1995, rather 
than July 3, 1970, as the effective date for a grant of 
service connection for damage to the nerves of the right 
lower extremity, residuals of shell fragment wounds, and the 
veteran initiated and perfected an appeal to the Board of 
that RO determination.  Consequently, that issue on appeal is 
more properly characterized as whether a rating decision in 
March 1996, which did not assign July 3, 1970, the date of 
the veteran's original claim for disability compensation, as 
the effective date for a grant of service connection for 
damage to the nerves of the right lower extremity, 
characterized as mononeuropathy of the right peroneal nerve 
and the right posterior tibial nerve, residuals of shell 
fragment wounds, involved clear and unmistakable error.           

As shown by a supplemental statement of the case furnished to 
the veteran in February 2003, another issue certified on 
appeal to the Board is "Whether the rating decision of 
1/7/2000 was proper in rating shell fragment wounds to the 
right lower leg as mononeuropathy of the right peroneal and 
right posterior tibial nerve."  The Board's January 2004 
remand styled this issue as "Entitlement to a separate 
rating for shell fragment wounds to the right lower leg, 
currently evaluated as part of the service-connected 
disability attributed to mononeuropathy of the right peroneal 
and right posterior tibial nerves."  However, the veteran's 
contention is that he has disability of his right ankle as a 
residual of shell fragment wounds to his right lower 
extremity which he sustained from a mine explosion in combat 
in Vietnam for which he is not currently being compensated by 
VA.  Therefore, the Board finds that the claims currently on 
appeal are as listed on the title page of this decision.  



FINDINGS OF FACT

1.  Entitlement to service connection for a scar on the 
posterior left knee, residual 
of a shell fragment wound, with retained foreign body, did 
not arise prior to February 8, 1995.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the left lower leg, Muscle Group XI and 
Muscle Group XII, with retained foreign bodies, and to soft 
tissue of the left ankle and left hind foot did not arise 
prior to February 8, 1995.

3.  The assignment of an effective date for a grant of 
service connection for damage to the nerves of the right 
lower extremity, characterized as mononeuropathy of the right 
peroneal nerve and the right posterior tibial nerve, 
residuals of shell fragment wounds, was the subject of an 
unappealed RO decision in March 1996.  The March 1996 rating 
decision was a reasonable exercise of adjudicatory judgment 
on that issue and did not involve error.

4.  An unappealed Board decision in January 2001 decided an 
appeal by the veteran on the issue of whether a rating 
decision in November 1970 involved clear and unmistakable 
error in the adjudication of a claim of entitlement to 
service connection for damage to the nerves of the veteran's 
right lower extremity as residuals of shell fragment wounds 
sustained in active military service.  
  
5.  The veteran does not have current disability of his right 
ankle for which he is not in receipt of disability 
compensation or special monthly compensation from VA.      


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for a scar on the 
posterior left knee, residual of a shell fragment wound, with 
retained foreign body, is not warranted.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2005). 

2.  Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for residuals of 
shell fragment wounds to the left lower leg, Muscle Group XI 
and Muscle Group XII, with retained foreign bodies, and to 
soft tissue of the left ankle and left hind foot is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

3.  A rating decision in March 1996 did not involve clear and 
unmistakable error in the assignment of an effective date for 
a grant of service connection for damage to the nerves of the 
right lower extremity, characterized as mononeuropathy of the 
right peroneal nerve and the right posterior tibial nerve, 
residuals of shell fragment wounds.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2005).

4.  A decision by the Board dated January 26, 2001, is res 
adjudicata on the issue of whether a rating decision in 
November 1970 involved clear and unmistakable error in the 
adjudication of a claim of entitlement to service connection 
for neurological disease/deficit of the veteran's right lower 
extremity.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 
2001); Link v. West, 12 Vet. App. 39, 44 (1998).  

5.  A claim of entitlement to an effective date earlier than 
February 8, 1995, for 
a grant of service connection for damage to the nerves of the 
right lower extremity, characterized as mononeuropathy of the 
right peroneal nerve and the right posterior tibial nerve, 
residuals of shell fragment wounds, lacks legal merit.  
38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).    

6.  Entitlement to a separate evaluation for disability of 
the right ankle as a residual of shell fragment wounds is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.14 
(2005); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and to assist 
claimants.  However, these VA duties do not apply in the case 
of claims that a decision by an RO involved clear and 
unmistakable error and thus do not apply to the claims by the 
appellant in this case that the RO's March 1996 rating 
decision involved clear and unmistakable error .  See Parker 
v. Principi, 15 Vet. App. 407 (2002).
  
VA has fulfilled the duties to notify and to assist the 
appellant with regard to the remaining claims on appeal.  A 
statement of the case furnished to the veteran in April 2000 
by the RO set forth the VA regulation concerning effective 
dates to be assigned for grants of disability compensation, 
thereby informing the veteran of the evidence needed to 
substantiate a claim for an earlier effective date.  A VCAA 
notice letter sent to the veteran in January 2004 by the VA 
Appeals Management Center (AMC) in Washington, DC, and a VCAA 
notice letter sent to the veteran in May 2005 by the RO 
contained the other three elements of the four elements of 
notice discussed by the Court in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) with regard to the claims other than CUE 
claims which are decided herein.  There is no indication in 
the record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claims decided herein.  The timing of the VCAA notice 
provided to the veteran in this case has not in any way 
affected the essential fairness of the adjudication of the 
veteran's claims on appeal and was not prejudicial to him.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the instant case, however, with regard to the 
veteran's service connection claim which is denied by this 
Board decision, no disability rating and no effective date of 
a disability rating will be assigned, so there is no 
possibility that the veteran has been prejudiced by the fact 
that the VCAA notice provided to him by the AMC in January 
2004 did not include those elements.  With regard to the 
earlier effective date claims denied by this Board decision, 
the veteran has received adequate notice of the requirements 
in law to establish entitlement to earlier effective dates.             

Earlier Effective Date and CUE Claims

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

The effective date of an award of disability compensation 
shall be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date of an award of disability compensation shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or the duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2005).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 C.F.R. § 3.155(a) does not 
deal with or authorize oral informal claims.  Rodriguez v. 
West, 189 F.3d 1351, 1353-4 (1999).  The Federal Circuit 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 
38 C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing".

Where clear and unmistakable error (CUE) is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2005).

The Court has set forth a three-pronged test to determine 
whether CUE is present 
in a prior determination: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error." It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, 
that the result would have been manifestly different but for 
the error.  Thus even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) citing Russell. The mere misinterpretation of facts 
does not constitute clear and unmistakable error. Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error 
must be one which would have manifestly changed the outcome 
at the time that it was made. Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).

A CUE claim is not a generalized assertion of entitlement to 
benefits but rather a CUE claim is an assertion that the 
adjudicator committed a particular error which is clear and 
unmistakable.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. 
Cir. 2001).  Each theory of CUE is an entirely separate and 
distinct claim.  Id. At 1362.  

Under the principle of res judicata, once there is a final 
decision on an issue of CUE, that particular claim of CUE may 
not be raised again.  Link v. West, 12 Vet. App. 39, 44 
(1998) (quoting Russell at 315).  

In this case, with regard to the issue of the proper 
effective date for the grant of service connection for a scar 
on the posterior left knee, residual of a shell fragment 
wound, with retained foreign body, the Board must determine 
the date of claim for that benefit and the date entitlement 
to that benefit arose.

On his original application for compensation or pension, 
received on July 3, 1970, in response to question 18 
concerning the nature of sicknesses, diseases, or injuries 
for which the claim was made, the veteran stated, inter alia, 
"Scars, multiple, left lower extremity, right lower 
extremity, buttock and heel region."  The veteran's original 
claim is construed to have included a claim for the scar on 
the left knee for which service connection was granted by the 
rating decision in January 2000, and so the date of claim was 
July 3, 1970.  

However, entitlement to service connection for the left knee 
scar cannot be said to have arisen until such scar was 
identified by a health care provider and diagnosed as a 
residual of the veteran's in-service shell fragment wound 
injuries.  The veteran's service medical records are silent 
as to any scar on his posterior left knee or as to any 
metallic fragments in his posterior left knee.  VA physicians 
who conducted medical examinations of the veteran in 
September 1970 and in November 1995 did not detect or report 
the presence of a scar on the veteran's left knee, although 
the VA examiner in November 1995 reported palpable tenderness 
of the veteran's posterior left knee.  A VA physician who 
conducted a scars examination of the veteran in September 
1998 did not detect or report a scar on the veteran's left 
knee, but VA X-rays of the veteran's left knee taken in July 
1998 were read by a VA radiologist as showing tiny metallic 
fragments projected over the posterior soft tissues of the 
left knee.  A VA physician who conducted a muscles 
examination of the veteran in November 1999 reported as 
follows: "Bilateral lower extremities have multiple scars on 
the posterior region from the thighs down to the ankles.  
They are all well-healed with no keloids, no adhesions, and 
no tenderness.  They were not individually measured as this 
was done in 1998..."

The rating decision in January 2000 granted entitlement to a 
scar on the posterior left knee, residual of a shell fragment 
wound, with retained foreign body, on the basis that the 
existence of a tender scar in that location could be deduced 
from the VA examiner's finding in November 1995 of tenderness 
of the veteran's posterior left knee and from the July 1998 
X-ray finding of metallic fragments in the veteran's 
posterior left knee although the scar was "not entirely 
visible to the naked eye."  In the January 2000 rating 
decision, the RO assigned an effective date for the benefit 
of February 8, 1995, the date on which the veteran asserted a 
claim of entitlement to increased compensation for service-
connected residuals of shell fragment wounds.

There is no competent medical evidence of record showing that 
prior to February 8, 1995, the residuals of the shell 
fragment wounds which the veteran sustained in service in 
combat included a scar on the posterior left knee with 
retained foreign body, so entitlement to service connection 
for such scar did not arise prior to February 8, 1995.  
Because the proper effective date must be the later of the 
date of claim and the date on which entitlement to the 
benefit arose, and because entitlement did not arise earlier 
than February 8, 1995, there is no basis in law or in fact to 
allow an effective date earlier than February 8, 1995, for 
the grant of service connection for a scar on the posterior 
left knee, residual of a shell fragment wound, with retained 
foreign body, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2005).

With regard to the issue of the proper effective date for a 
grant of service connection for residuals of shell fragment 
wounds to the left lower leg, Muscle Group XI and Muscle 
Group XII, with retained foreign bodies, and to soft tissue 
of the left ankle and left hind foot, the veteran contends 
that his original claim for disability compensation for 
"Scars, multiple, left lower extremity, right lower 
extremity, buttock and heel region" and for "Limitation of 
ankle motion, secondary to partial perineal palsy" should 
have been accepted as a claim for damage to muscle groups of 
his left lower extremity and to the soft tissues of his left 
ankle and left foot.  Assuming, without deciding, that the 
veteran's original claim did include a claim for service 
connection for residuals of shell fragment wounds to the left 
lower leg, Muscle Group XI and Muscle Group XII, with 
retained foreign bodies, and to soft tissue of the left ankle 
and left hind foot, so the date of claim for that benefit 
would be July 3, 1970, nevertheless, the veteran is not 
entitled to an effective date for that benefit earlier than 
the effective date assigned by the RO, February 8, 1995, 
because entitlement to the benefit did not arise prior to 
February 8, 1995.

Metallic fragments in the soft tissues and bones of the 
veteran's lower left leg were first shown objectively by VA 
X-rays in November 1995.  A VA examining physician reported 
in November 1999 concerning the veteran's muscles of the 
lower extremities as follows: "Muscle strength is 5/5 of the 
lower extremities.  There is no muscle herniation.  There is 
no loss of muscle function.  The muscles are able to carry 
the joints through the range of motion."  A physician for 
the RO's rating board stated an opinion in January 2000 that 
the medical evidence shown in the reports of post-service VA 
examinations and VA X-rays made it at least as likely as not 
that residuals of the veteran's in-service shell fragment 
wounds included impairment of Muscle Groups XI and XII of the 
veteran's left lower extremity.                

There is no competent medical evidence of record showing that 
prior to February 8, 1995, the residuals of the shell 
fragment wounds which the veteran sustained in combat service 
included injury to Muscle Group XI and Muscle Group XII of 
the left lower extremity, with retained foreign bodies, and 
to soft tissue of the left ankle and left hind foot, so 
entitlement to service connection for such shell fragment 
wound residuals did not arise prior to February 8, 1995.  
Because the proper effective date must be the later of the 
date of claim and the date on which entitlement to the 
benefit arose, and because entitlement did not arise earlier 
than February 8, 1995, there is no basis in law or in fact to 
allow an effective date earlier than February 8, 1995, for 
the grant of service connection for residuals of shell 
fragment wounds to the left lower leg, Muscle Group XI and 
Muscle Group XII, with retained foreign bodies, and to soft 
tissue of the left ankle and left hind foot, and entitlement 
to that benefit is not established.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(ii)(B)(2) (2005).

With regard to the issue of whether a rating decision in 
March 1996, which did not assign July 3, 1970, the date of 
the veteran's original claim for disability compensation, as 
the effective date for a grant of service connection for 
damage to the nerves of the right lower extremity, 
characterized as mononeuropathy of the right peroneal nerve 
and the right posterior tibial nerve, residuals of shell 
fragment wounds, involved CUE, the veteran contends that in 
March 1996 a claim for damage to the nerves of his right 
lower extremity, which he alleges was part of his original 
claim for disability compensation and which he alleges was 
not adjudicated by the rating decision in November 1970, 
remained pending so that he was entitled in March 1996 to a 
grant of service connection for damage to the nerves of his 
right lower extremity, characterized as mononeuropathy of the 
right peroneal nerve and the right posterior tibial nerve, 
residuals of shell fragment wounds, effective July 3, 1970, 
the date of receipt of his original claim.  For the reasons 
stated below, the Board disagrees.

The veteran's original claim did include a claim for service 
connection for neurological disease/deficit of the right 
lower extremity.  In response to question 18 of his 
application for compensation which concerned the nature of 
sicknesses, diseases, or injuries for which the claim was 
made, the veteran stated, inter alia, "Partial Perineal 
Palsy, secondary to gunshot wound."  An April 1970 medical 
board had found that the veteran had partial perineal palsy.  
It is clear that the use of the word "perineal" in the 
report of the April 1970 medical board proceeding was a 
typographical error and that the disability should have been 
stated as partial peroneal palsy.  "Perineal" means 
pertaining to the perineum, which is the pelvic floor and 
associated structures occupying the pelvic outlet, whereas 
"peroneal" means pertaining to the fibula or to the outer 
side of the leg and the peroneal nerve is a nerve in each of 
the lower extremities of the body.  See Dorland's Illustrated 
Medical Dictionary (Dorland's) 1117, 1260, 1261, 1266 (28th 
ed., 1994).  "Palsy" means paralysis.  See Dorland's at 
1217.

However, the VA physician who conducted a medical examination 
of the veteran in September 1970 performed a neurological 
examination and reported as follows: "There is no residual 
defect in any of cranial nerves.  Reflexes throughout deep & 
superficial are fully intact.  No motor deficit in either Rt. 
[right] or Left Lower Leg.  Romberg neg. [negative]  There is 
an area of paresthesia site of scar - mid dorsum of Rt. 
Foot."  ("Paresthesia" is an abnormal touch sensation, 
such as burning, prickling, or formication, often in the 
absence of external stimulus.  See Dorland's at 1234.)  The 
rating decision in November 1970, which stated that the 
issues being adjudicated were "SC and evaluation all 
disabilities", in the statement of facts section of the 
rating decision set forth the portion of the September 1970 
VA examination report quoted above and granted entitlement to 
service connection for, among the residuals of the shell 
fragment wounds which the veteran sustained in service, a 
"Scar, mid dorsum of right foot, with paresthesia , 
residuals SFW."  

The rating decision in November 1970 thus did adjudicate the 
veteran's claim of entitlement to service connection for 
damage to the nerves of his right lower extremity.  The 
veteran did not initiate an appeal to the Board by filing a 
timely notice of disagreement with the adjudication of his 
claim for service connection for damage to the nerves of his 
right lower extremity by the RO in November 1970 
(or with any other rating action taken by the RO in the 
November 1970 rating decision), and, consequently, that 
determination became final.  See 38 U.S.C.A. § 7105 (West 
2002).  Therefore, a claim of entitlement to service 
connection for disability resulting from damage or injury to 
the nerves of the veteran's right lower extremity, having 
been the subject of a final, unappealed RO adjudication in 
November 1970, was not pending at the time of the March 1996 
rating decision.

The veteran has alleged that the March 1996 rating decision, 
which granted entitlement to service connection for 
incomplete paralysis of the common peroneal nerve of the 
right leg effective February 13, 1995, which the RO found to 
have been the date of claim, involved CUE by not assigning as 
the effective date of the benefit, July 3, 1970, the date of 
his original service connection claim.  The veteran asserts 
that a claim for service connection for neurological 
deficit/disease of his right lower extremity was not 
adjudicated by the RO's November 1970 rating decision which 
adjudicated his original claims for disability compensation 
and that such claim remained pending in March 1996.  In the 
preceding paragraph of this decision the Board has explained 
why that is not so, and there is an additional basis to find 
that his argument in that regard is without merit.  

A decision by the Board dated January 26, 2001, denied the 
veteran's appeal on the issue of whether the RO's November 
1970 rating decision involved CUE by rating the veteran's 
service-connected shell fragment wound residuals on the basis 
of scarring instead of on nerve and muscle damage.  In the 
January 26, 2001, decision, the Board found that, as shown by 
the grant of service connection for a neurological deficit of 
the right lower extremity, paresthesia of the right foot, the 
November 1970 rating decision did not fail to adjudicate the 
veteran's original claim for service connection for 
neurological disease/deficit of his right lower extremity.  
(January 26, 2001, Board decision, pages 6-7).    

For the purpose of the veteran's current appeal, the 
significance of the Board's January 26, 2001, decision is 
that it finally disposed of a claim of CUE in the November 
1970 rating decision which the veteran had raised and which 
he later attempted to raise again in a statement received on 
August 2, 2002.  The new CUE claim on the same theory as the 
earlier CUE claim was denied by the rating decision in 
September 2002 from which the current appeal on that issue 
arose.  Because the Board's January 26, 2001, decision, which 
found that the veteran's claim that the November 1970 rating 
decision involved CUE by failing to adjudicate a claim for 
service connection for neurological disability of the right 
lower extremity as a residual of shell fragment wounds was 
without merit, is final, the veteran may not again raise a 
claim of CUE based on the same theory as that CUE claim was 
based on.  The veteran's current claim that the rating 
decision in March 1996 involved CUE because it did not assign 
July 3, 1970, the date of his original claim for disability 
compensation, as the effective date for a grant of service 
connection for damage to the nerves of the right lower 
extremity, is in fact based on the same theory as the CUE 
claim denied by the Board's January 26, 2001, decision.  

To establish entitlement of an effective date of 1970 for the 
grant of service connection for damage to the nerves of the 
right lower extremity, it must be shown that the March 1996 
rating decision involved CUE.  However, the only argument 
which the veteran has advanced for finding CUE in the 
assignment of the effective date for the benefit by the March 
1996 rating decision is the same argument which he made in 
his CUE claim which was denied by the Board's final January 
26, 2001, decision.  Because the Board's January 26, 2001, 
decision is res adjudicata on that matter, the veteran's 
appeal on the issue of entitlement to an effective date 
earlier than February 8, 1995, for a grant of service 
connection for damage to the nerves of the right lower 
extremity, characterized as mononeuropathy of the right 
peroneal nerve and the right posterior tibial nerve, 
residuals of shell fragment wounds, must be denied on the 
basis of a lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Link v. West, 12 Vet. App. 39, 44 
(1998) (quoting Russell at 315). 
  
Claim For Separate Disability Evaluation

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  
However, the Court has held that separate disability 
evaluations may be assigned for a muscle disability and for 
tender and painful scars where the symptomatology for the 
problems is distinct and separate and not duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board's January 26, 2001, decision decided the issue of 
entitlement to an evaluation in excess of 30 percent for 
mononeuropathy of the right peroneal and right posterior 
tibial nerves by granting entitlement to an evaluation of 40 
percent on the basis that, with resolution of reasonable 
doubt, clinical foot drop on the right had been demonstrated 
which warranted the maximum evaluation of 40 percent for 
complete paralysis of the external popliteal (common 
peroneal) nerve under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, of VA's schedule for rating 
disabilities.  "Foot-drop" is dropping of the foot from a 
peroneal or tibial nerve lesion which causes paralysis of the 
anterior muscles of the leg.  See Dorland's at 648.  A rating 
decision in October 2001 by the RO implemented the Board's 
grant of an increased rating for the veteran's service-
connected neurological disability of the right lower 
extremity and, also, granted entitlement to special monthly 
compensation for loss of use of one foot [the right foot] 
under the provisions of 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  
   
VA X-rays in November 1995 and in July 1998 did not show any 
radiological evidence of a defect of or injury to the 
veteran's right ankle resulting from the 
in-service shell fragment wounds.  Any and all current 
disability of the veteran's right ankle consists of 
impairment due to nerve and muscle damage in the right ankle 
region for which he is being compensated by the currently 
assigned 40 percent evaluation for mononeuropathy of the 
right peroneal and right posterior tibial nerves, residuals 
of shell fragment wounds, and by special monthly compensation 
for loss of use of his right foot.  The competent medical 
evidence of record does not demonstrate that the veteran 
currently has any service-connected disability of his right 
ankle for which VA is not compensating him, and so he is not 
entitled to a separate evaluation for disability of the right 
ankle.  See 38 C.F.R. § 4.14 (2005); Esteban, supra.

Benefit of Doubt Doctrine       

The preponderance of the evidence is against the veteran's 
claims of entitlement to earlier effective dates for the 
grant of service connection for a scar on the posterior left 
knee, with retained foreign body, and for the grant of 
service connection for disabilities of Muscle Groups XI and 
XII, with retained foreign bodies, and to soft tissue of the 
left ankle and left hind foot.  The preponderance of the 
evidence is also  against the veteran's claim of entitlement 
to a separate evaluation for disability of the right ankle as 
a residual of shell fragment wounds.  The benefit of the 
doubt doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for a scar on the 
posterior left knee, residual of a shell fragment wound, with 
retained foreign body, is denied.

Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for residuals of 
shell fragment wounds to the left lower leg, Muscle Group XI 
and Muscle Group XII, with retained foreign bodies, and to 
soft tissue of the left ankle and left hind foot is denied.

A rating decision in March 1996, which did not assign July 3, 
1970, the date of the veteran's original claim for disability 
compensation, as the effective date for a grant of service 
connection for damage to the nerves of the right lower 
extremity, characterized as mononeuropathy of the right 
peroneal nerve and the right posterior tibial nerve, 
residuals of shell fragment wounds, not having involved clear 
and unmistakable error, the appeal on that issue is denied.

Entitlement to an effective date earlier than February 8, 
1995, for a grant of service connection for damage to the 
nerves of the right lower extremity, characterized as 
mononeuropathy of the right peroneal nerve and the right 
posterior tibial nerve, residuals of shell fragment wounds, 
is denied.  

Entitlement to a separate evaluation for disability of the 
right ankle as a residual of shell fragment wounds is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


